DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheets were received on February 19th, 2021. These drawings are acceptable.
Response to Amendment
The Amendment filed February 19th, 2021 and March 30th, 2021 have been entered. Claims 1, 9 and 17 have been amended by the Applicant. Applicant’s amendments the drawings and claims have overcome the objections.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant's amendments and arguments filed March 30th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 17, the prior art fails to teach or show, alone or in combination, the claimed switchgear having a turn and twist mechanism comprising a fixed main contact and a fixed arcing contact provided for bus transfer switching, and at least one movable contact assembly, where a current path pipe is a cylindrical pipe and an end piece is a rectangular block attached at an end of the cylindrical pipe, where a movable main contact is for engaging with the fixed main contact for current conduction, and a movable arcing contact is for the bus transfer switching, where during engagement of the at least one movable contact assembly and the fixed contact assembly, the fixed arcing contact and 
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the fixed arcing contact and movable arcing contact first to engage and are disengaged when the movable main contact and the fixed main contact are engaged. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833